             Case 1:20-cv-00895-LJL Document 51 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               09/08/2020
 SAMANTHA FIELDS,
               Plaintiff,                            20-CV-895 (LJL) (BCM)
 -against-
                                                     ORDER RESCHEDULING
 EQUIFAX INFORMATION SERVICES,                       SETTLEMENT CONFERENCE
 LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        At the request of the parties, it is hereby ORDERED that the settlement conference
currently scheduled for September 16, 2020 at 2:15 p.m. is ADJOURNED to October 22, 2020,
at 2:15 p.m. All other provisions of the Order Scheduling Settlement Conference (Sched. Order)
(Dkt. No. 45) remain in effect, including the requirements that, no later than one week prior to the
rescheduled conference (that is, no later than October 15, 2020): (i) the parties conduct "at least
one good-faith settlement discussion," (ii) each party convey to each opposing party "at least one
good-faith settlement demand or offer," (iii) any defendant that intends to assert an inability to pay
what might otherwise be considered a reasonable settlement amount produce documents to
plaintiffs' counsel sufficient to evidence their financial status, (iv) each party submit a confidential
settlement letter to chambers by email, containing the updated status of the parties' settlement
negotiations to date, as well as any other information likely to be helpful to the settlement process,
and (v) each party submit an acknowledgment form to chambers by email, and serve it on all other
parties, identifying the individuals who will attend the settlement conference. Sched. Order ¶¶ 2-
5. The dial-in information remains the same. Id. ¶ 6.

Dated: New York, New York
       September 8, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
